DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/09/21 has been entered. Claims 1-21 remain pending in the application with claims 1, 11 and 21 are amended. Applicant’s amendments to the specification objection have overcome the objection previously set for in the non-final office action mailed on 9/14/21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kesten et al. (US 20160310042) in view of Shameli et al. (US 20180344978).
Regarding Claim 1, Kesten et al. disclose a medical apparatus, comprising: a trocar (Figs.1 and 6A-E, device 10) for insertion into an organ of a patient ([0040] device (10) that may be used to map and/or navigate the nasal cavity of a patient, passageways associated with the nasal cavity of a patient), the trocar (Figs.1 and 6A-E, 10) comprising: a cannula (tube 30) having a longitudinal axis (Figs.1 and 6A-E, tube 30 extends distally from handle 20); 
a camera ([0049] having sensor 135 and/or ultrasound sensor 136 and distal end 132 of wire 130 may include a camera), coupled to a movable element (distal end 132 with wire 130), which is fitted inside the cannula (Figs.6B-E, tube 30) and configured to be moved along the longitudinal axis for moving the camera along the cannula (Figs.6B-E);
a control handle (handle 20), coupled to a proximal end of the movable element (Fig.6B-E, distal end 132 with wire 130) and configured to move the movable element and the camera (Figs.6B-E, shows moving of distal end 132 including position sensor and ultrasound sensor, by using wire 130 controlled by a rotatable member 128);
at least a first electrical wire (wire 130 is slidably disposed in the guide tube 30), which is coupled between the control handle (Figs.1 and 6A-E, tube 30 extends distally from handle 20) and the camera ([0049] having sensor 135 and/or ultrasound sensor 136 and distal end 132 of wire 130 may include a camera); 
and at least a second electrical wire (130), which is coupled between the control handle (handle 20 with a manual actuator 120) and the position sensor (position sensor 135),
(Figs.6C-E, housing 110 containing a wire 130) configured to compensate for a motion of the camera ([0049] having sensor 135 and/or ultrasound sensor 136 and distal end 132 of wire 130 may include a camera; Figs.6B-E, shows flexible wire 130 moving distal end containing position sensor 135 and ultrasound sensor 136 by rotatable member 128 and sled 121).
However, Kesten et al. does not teach a position sensor, fitted inside the cannula such that the position sensor is fixed against movement relative to the cannula; and position sensor and the control handle are stationary relative to each other.
Shameli et al. teach a position sensor (sensor 192), fitted inside the cannula (cannula 62) such that the position sensor (sensor 192) is fixed against movement relative to the cannula (abst. and [0081] sensor is fixed to the cannula assembly); 
and the position sensor (sensor 192) and the control handle (grip portion 140) are stationary relative to each other (Figs.5-7 and 12, [0065] and [0081] mounted sensor assembly 190 (includes sensor 192) is spatially fixed relative to the rest of elongate cannula assembly 160).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kesten et al. to have a position sensor, fitted inside the cannula such that the position sensor is fixed against movement relative to the cannula; and position sensor and the control handle are stationary relative to each other as taught by Shameli et al. in order to prevent from obstruction the lumen and providing greater accuracy of tracking of distal end of cannula ([0056] of Shameli et al.). The modified device of Kesten et al., in view of 
Regarding Claim 11, Kesten et al. disclose a method for producing a medical apparatus (Figs.1 and 6A-E), the method comprising: providing a trocar (Figs.1 and 6A-E, device 10) for insertion into an organ of a patient ([0040] device (10) that may be used to map and/or navigate the nasal cavity of a patient, passageways associated with the nasal cavity of a patient), the trocar (Figs.1 and 6A-E, 10) comprising: a cannula (tube 30) having a longitudinal axis (Figs.1 and 6A-E, tube 30 extends distally from handle 20); 
and a camera ([0049] having sensor 135 and/or ultrasound sensor 136 and distal end 132 of wire 130 may include a camera), coupled to a movable element (distal end 132 with wire 130), which is fitted inside the cannula (Figs.6B-E, tube 30) and configured to be moved along the longitudinal axis for moving the camera along the cannula (Figs.6B-E);
coupling to a proximal end of the movable element (Fig.6B-E, distal end 132 with wire 130), a control handle (handle 20) for moving the movable element and the camera (Figs.6B-E);
and coupling, between the control handle (handle 20) and the position sensor (position sensor 135), at least a second electrical wire having a slack (Figs.6C-E, housing 110 containing a wire 130) for compensating for a motion of the camera (ultrasound sensor 136 transmits ultrasound-related signals to an image processor (214); Figs.6C-E, shows flexible wire 130 moving distal end containing position sensor 135 and ultrasound sensor 136 by rotatable member 128 and sled 121).
However, Kesten et al. does not teach a position sensor, fitted inside the cannula such that the position sensor is fixed against movement relative to the cannula; and position sensor and the control handle are stationary relative to each other.
Shameli et al. teach a position sensor (sensor 192), fitted inside the cannula (cannula 62) such that the position sensor (sensor 192) is fixed against movement relative to the cannula (abst. and [0081] sensor is fixed to the cannula assembly); 
and the position sensor (sensor 192) and the control handle (grip portion 140) are stationary relative to each other (Figs.5-7 and 12, [0065] and [0081] mounted sensor assembly 190 (includes sensor 192) is spatially fixed relative to the rest of elongate cannula assembly 160).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kesten et al. to have a position sensor, fitted inside the cannula such that the position sensor is fixed against movement relative to the cannula; and position sensor and the control handle are stationary relative to each other as taught by Shameli et al. in order to prevent from obstruction the lumen and providing greater accuracy of tracking of distal end of cannula ([0056] of Shameli et al.).
Regarding Claim 21, a method, comprising: inserting a trocar into an organ of a patient ([0040] device (10) that may be used to map and/or navigate the nasal cavity of a patient, passageways associated with the nasal cavity of a patient), the (Figs.1 and 6A-E, 10) comprising: a cannula (tube 30) having a longitudinal axis (Figs.1 and 6A-E, tube 30 extends distally from handle 20);
a camera ([0049] having sensor 135 and/or ultrasound sensor 136 and distal end 132 of wire 130 may include a camera), which is configured to acquire images of tissue of the organ ([0060] ultrasound sensor 136 transmits ultrasound-related signals to an image processor 214 in console), 
the camera is coupled to a movable element (Fig.6B-E, distal end 132 containing ultrasound sensor/position sensor connected to a wire 130), which is fitted inside the cannula (tube 30) and configured to be moved along the longitudinal axis for moving the camera along the cannula (Figs.6B-E);
moving the movable element and the camera using a control handle (handle 20), which is coupled to a proximal end of the movable element (Figs.6B-E, distal end 132 with wire 130),
wherein, at least a first electrical wire (wire 130 is slidably disposed in the guide tube 30), which is coupled between the control handle (Figs.1 and 6A-E, tube 30 extends distally from handle 20) and the camera ([0049] having sensor 135 and/or ultrasound sensor 136 and distal end 132 of wire 130 may include a camera);
and at least a second electrical wire is coupled between the control handle (handle 20) and the position sensor (position sensor 135), 
and has a slack (Figs.6C-E, housing 110 containing a wire 130) for compensating for a motion of the camera (ultrasound sensor 136 transmits ultrasound-related signals to an image processor (214); Figs.6C-E, shows flexible wire 130 moving distal end containing position sensor 135 and ultrasound sensor 136 by rotatable member 128 and sled 121); 
and performing a medical procedure in the organ, using at least one of the signals produced by the position sensor (position sensor 135) and the images acquired by the camera ([0063] acquire ultrasound image data and anatomical map data of a target structure via position sensor 135 and ultrasonic sensor 136).
However, Kesten et al. does not teach a position sensor, fitted inside the cannula such that the position sensor is fixed against movement relative to the cannula; and position sensor and the control handle are stationary relative to each other.
Shameli et al. teach a position sensor (sensor 192), fitted inside the cannula (cannula 62) such that the position sensor (sensor 192) is fixed against movement relative to the cannula (abst. and [0081] sensor is fixed to the cannula assembly); 
and the position sensor (sensor 192) and the control handle (grip portion 140) are stationary relative to each other (Figs.5-7 and 12, [0065] and [0081] mounted sensor assembly 190 (includes sensor 192) is spatially fixed relative to the rest of elongate cannula assembly 160).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kesten et al. to have a position sensor, fitted inside the cannula such that the position sensor is fixed against movement relative to the cannula; and position sensor and the control handle are stationary relative to each other as taught by Shameli et al. in order to prevent from obstruction the lumen and providing greater accuracy of tracking of distal end of cannula ([0056] of Shameli et al.).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kesten et al. (US 20160310042) in view of Shameli et al. (US 20180344978) and in further view of Matthison-Hansen (US 20200221927).
Regarding Claims 2, the modified device of Kesten et al. and Shameli et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the control handle is configured to contain the slack of the at least second electrical wire.
Matthison-Hansen teaches wherein the control handle (handle 2) is configured to contain the slack of the at least second electrical wire (camera lumen 32 allows insertion of the camera therein and passing of a cable including power and signal wires from the camera to the handle 2; [0049] cable, or the wires, can include an amount of slack sufficient to permit).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Kesten et al. and Shameli et al. to have wherein the control handle is configured to contain the slack of the at least second electrical wire as taught by Matthison-Hansen in order to provide at least one insertion tube part adapted for a releasable locking engagement with respect to the handle thereby, the insertion tube can be kept as an integral piece of the endoscope ([0010] of Matthison-Hansen). The modified device of Kesten et al., in view of Shameli et al., and in further view of Matthison-Hansen will hereinafter be referred to as the modified device of Kesten et al., Shameli et al. and Matthison-Hansen.
Regarding Claims 12, the modified device of Kesten et al. and Shameli et al. teach the claimed invention as discussed above concerning claim 11, but does not 
Matthison-Hansen teaches wherein coupling the at least second electrical wire, comprises containing the slack of the at least second electrical wire within the control handle (camera lumen 32 allows insertion of the camera therein and passing of a cable including power and signal wires from the camera to the handle 2; [0049] cable, or the wires, can include an amount of slack sufficient to permit).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Kesten et al. and Shameli et al. to have wherein coupling the at least second electrical wire, comprises containing the slack of the at least second electrical wire within the control handle as taught by Matthison-Hansen in order to provide at least one insertion tube part adapted for a releasable locking engagement with respect to the handle thereby, the insertion tube can be kept as an integral piece of the endoscope ([0010] of Matthison-Hansen).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kesten et al. (US 20160310042), in view of Shameli et al. (US 20180344978), in further view of Matthison-Hansen (US 20200221927) and further in view of Hayzelden (US 20030050598).
Regarding Claim 3, the modified device of Kesten et al., Shameli et al. and Matthison-Hansen teach the claimed invention as discussed above concerning claim 2, but does not teach wherein the slack of the at least second electrical wire is winded within the control handle.
(Figs.5A-6, [0056] the handle 20, carrying loosely coiled individual lead wires 50 and thermocouple wires 52).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Kesten et al., Shameli et al. and Matthison-Hansen to have wherein the slack of the at least second electrical wire is winded within the control handle as taught by Hayzelden in order to provide adjustment of the position of steering ([0057] of Hayzelden).
Regarding Claim 13, the modified device of Kesten et al., Shameli et al. and Matthison-Hansen teach the claimed invention as discussed above concerning claim 12, but does not teach wherein containing the slack within the control handle comprises winding the slack of the at least second electrical wire within the control handle.
Hayzelden teaches wherein containing the slack within the control handle (handle 20) comprises winding the slack of the at least second electrical wire within the control handle (Figs.5A-6, [0056] the handle 20, carrying loosely coiled individual lead wires 50 and thermocouple wires 52).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Kesten et al., Shameli et al. and Matthison-Hansen to have wherein containing the slack within the control handle comprises winding the slack of the at least second electrical wire within the control handle as taught by Hayzelden in order to provide adjustment of the position of steering ([0057] of Hayzelden).
Claims 4, 6, 8, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kesten et al. (US 20160310042), in view of Shameli et al. (US 20180344978) and in further view of Mathonnet (US 20200022572).
Regarding Claim 4, the modified device of Kesten et al. and Shameli et al. teach the claimed invention as discussed above concerning claim 1, but does not teach a camera control guide which is coupled between the movable element and the control handle and is configured to move the movable element using the control handle.
Mathonnet teaches a camera control guide (guide track 139) which is coupled between the movable element (140) and the control handle (handle 110) and is configured to move the movable element using the control handle (Figs.2-3, [0032] a motor of control unit 119 of handle 110 is configured to drive movement of surgical camera assembly 140).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Kesten et al. and Shameli et al. to have a camera control guide which is coupled between the movable element and the control handle and is configured to move the movable element using the control handle as taught by Mathonnet in order to obtain video and/or still images of the internal surgical site ([0032]-[0033] of Mathonnet). The modified device of Kesten et al., in view of Shameli et al. and in further view of Mathonnet will hereinafter be referred to as the modified device of Kesten et al., Shameli et al. and Mathonnet.
Regarding Claim 6, the modified device of Kesten et al., Shameli et al. and Mathonnet teach the claimed invention as discussed above concerning claim 4, and Mathonnet teaches wherein the camera control guide (guide track 139) is configured to (Figs.2-3, [0032] control unit 119 of handle 110 is configured to drive movement of surgical camera assembly 140 along guide track 139; [0035] electrically coupled (wired or wirelessly) to control unit 119 which, in turn, is configured to communicate (wired or wirelessly) with portable display device "D" and surgical camera assembly 140).
Regarding Claim 8, the modified device of Kesten et al., Shameli et al. and Mathonnet teach the claimed invention as discussed above concerning claim 4, and Kesten et al. teach wherein the control handle (handle 20 with an actuator 120) comprises a knob, which is coupled to the camera control guide (Figs.6B-E, flexible wire positioned within a guide tube; Figs.6A-E, actuator 120 with a rotatable member 128 rotatably disposed within an upper portion of sled 121)  and is configured to control an amount of movement of the movable element ([0055]-[0056] three different modes based on the longitudinal position of actuator 120 and wire 130).
Regarding Claim 14, the modified device of Kesten et al. and Shameli et al. teach the claimed invention as discussed above concerning claim 11, but does not teach coupling, between the movable element and the control handle, a camera control guide for moving the movable element using the control handle.
Mathonnet teaches coupling, between the movable element (140) and the control handle (handle 110), a camera control guide for moving the movable element using the control handle (Figs.2-3, [0032] a motor of control unit 119 of handle 110 is configured to drive movement of surgical camera assembly 140).

Regarding Claim 16, the modified device of Kesten et al., Shameli et al. and Mathonnet teach the claimed invention as discussed above concerning claim 14, and Mathonnet teaches wherein the camera control guide (guide track 139) is for moving the camera and the at least first electrical wire as a rigid element (Figs.2-3, [0032] control unit 119 of handle 110 is configured to drive movement of surgical camera assembly 140 along guide track 139; [0035] electrically coupled (wired or wirelessly) to control unit 119 which, in turn, is configured to communicate (wired or wirelessly) with portable display device "D" and surgical camera assembly 140).
Regarding Claim 18, the modified device of Kesten et al., Shameli et al. and Mathonnet teach the claimed invention as discussed above concerning claim 14, and Kesten et al. teach wherein coupling the camera control guide (Figs.6B-E, flexible wire positioned within a guide tube), comprises coupling, to the camera control guide (Figs.6A-E, actuator 120 with a rotatable member 128 rotatably disposed within an upper portion of sled 121), a knob of the control handle (handle 20 with an actuator 120), for controlling an amount of movement of the movable element ([0055]-[0056] three different modes based on the longitudinal position of actuator 120 and wire 130).
Claims 5, 7, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kesten et al. (US 20160310042), in view of Shameli et al. (US 20180344978), in further view of Mathonnet (US 20200022572) and further in view of Sobe (US 7881769).
Regarding Claim 5, the modified device of Kesten et al., Shameli et al. and Mathonnet teach the claimed invention as discussed above concerning claim 4, but does not teach wherein the at least first electrical wire is threaded through the camera control guide.
Sobe teaches wherein the at least first electrical wire is threaded through the camera control guide (Fig.1B, col.11, lns.13-35, wiring 136 is spirally embedded within elongated member 108).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Kesten et al., Shameli et al. and Mathonnet to have wherein the at least first electrical wire is threaded through the camera control guide as taught by Sobe in order to provide improving the pushability and trackability of medical catheter (col.11, lns.13-35 of Sobe).
Regarding Claim 7, the modified device of Kesten et al., Shameli et al. and Mathonnet teach the claimed invention as discussed above concerning claim 4, and Mathonnet teaches (i) at least an electronic device, which is coupled to the movable element (Figs.1-2, [0032]-[0035] control unit 146, is electrically coupled to electrical connection interface 124; an actuator 160 may be disposed on handle 120 or retractor arm 130 and operably coupled to surgical camera assembly 140, e.g., via one or more drive cables, links, shafts, etc., to enable manual movement of surgical camera assembly 140), 
and (ii) at least a third electrical wire, which is coupled between the control handle (handle 110) and the electronic device ([0035] control unit 146, is electrically coupled to electrical connection interface 124 for communicating with the portable display device "D," is electrically coupled (wired or wirelessly) to control unit 119 which, in turn, is configured to communicate (wired or wirelessly) with portable display device "D" and surgical camera assembly 140).
However, the modified device of Kesten et al., Shameli et al. and Mathonnet does not teach wherein the third electrical wire is threaded through the camera control guide. 
Sobe teaches wherein the third electrical wire is threaded through the camera control guide (Fig.1B, col.11, lns.13-35, wiring 136 is spirally embedded within elongated member 108).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Kesten et al., Shameli et al. and Mathonnet to have wherein the third electrical wire is threaded through the camera control guide as taught by Sobe in order to provide improving the pushability and trackability of medical catheter (col.11, lns.13-35 of Sobe).
Regarding Claim 15, the modified device of Kesten et al., Shameli et al. and Mathonnet teach the claimed invention as discussed above concerning claim 14, but does not teach wherein coupling the at least first electrical wire comprises threading, the at least first electrical wire, through the camera control guide.
(Fig.1B, col.11, lns.13-35, wiring 136 is spirally embedded within elongated member 108).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Kesten et al., Shameli et al. and Mathonnet to have wherein coupling the at least first electrical wire comprises threading, the at least first electrical wire, through the camera control guide as taught by Sobe in order to provide improving the pushability and trackability of medical catheter (col.11, lns.13-35 of Sobe).
Regarding Claim 17, the modified device of Kesten et al., Shameli et al. and Mathonnet teach the claimed invention as discussed above concerning claim 14, and Mathonnet teaches (i) coupling at least an electronic device to the movable element (Figs.1-2, [0032]-[0035] control unit 146, is electrically coupled to electrical connection interface 124; an actuator 160 may be disposed on handle 120 or retractor arm 130 and operably coupled to surgical camera assembly 140, e.g., via one or more drive cables, links, shafts, etc., to enable manual movement of surgical camera assembly 140), 
(ii) coupling, at least a third electrical wire, between the control handle and the electronic device (guide track 139)([0035] control unit 146, is electrically coupled to electrical connection interface 124 for communicating with the portable display device "D," is electrically coupled (wired or wirelessly) to control unit 119 which, in turn, is configured to communicate (wired or wirelessly) with portable display device "D" and surgical camera assembly 140).

Sobe teaches threading the at least third electrical wire through the camera control guide (Fig.1B, col.11, lns.13-35, wiring 136 is spirally embedded within elongated member 108).
  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify t the modified device of Kesten et al., Shameli et al. and Mathonnet to have threading the at least third electrical wire through the camera control guide as taught by Sobe in order to provide improving the pushability and trackability of medical catheter (col.11, lns.13-35 of Sobe).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kesten et al. (US 20160310042), in view of Shameli et al. (US 20180344978) and in further view of Majewski et al. (US 6643538).
Regarding Claim 9, the modified device of Kesten et al. and Shameli et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the at least first electrical wire comprises two or more first electrical wires, and comprising at least an electronic device, which is coupled to the proximal end of the movable element, wherein at least one of the first electrical wires is coupled between the control handle and the electronic device.
Majewski et al. teach wherein the at least first electrical wire comprises two or more first electrical wires, and comprising (Figs.1-2, cables 32a, 32b)
at least an electronic device (electronic circuitry 23), which is coupled to the proximal end of the movable element (Figs.1-2, 28, 28a), wherein at least one of the (Figs.1-2, cables 32a, 32b) is coupled between the control handle (handle 26) and the electronic device (electronic circuitry 23)(Figs.1-2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Kesten et al. and Shameli et al. to have wherein the at least first electrical wire comprises two or more first electrical wires, and comprising at least an electronic device, which is coupled to the proximal end of the movable element, wherein at least one of the first electrical wires is coupled between the control handle and the electronic device as taught by Majewski et al. in order to provide directional information regarding the location of a lesion or other tissue to be removed to the surgeon in the handle (col.2, lns.7-16 of Majewski et al.).
Regarding Claim 19, the modified device of Kesten et al. and Shameli et al. teach the claimed invention as discussed above concerning claim 11, but does not teach wherein the at least first electrical wire comprises two or more first electrical wires, and comprising coupling at least an electronic device to the movable element, and wherein coupling the at least first electrical wire comprises coupling, at least one of the first electrical wires, between the control handle and the electronic device.
Majewski et al. teach wherein the at least first electrical wire comprises two or more first electrical wires (Figs.1-2, cables 32a, 32b), and comprising coupling at least an electronic device (electronic circuitry 23) to the movable element (Figs.1-2, 28, 28a), and wherein coupling the at least first electrical wire comprises coupling, at least one of the first electrical wires (Figs.1-2, cables 32a, 32b), between the control handle (handle 26) and the electronic device (electronic circuitry 23)(Figs.1-2).
.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kesten et al. (US 20160310042), in view of Shameli et al. (US 20180344978) and in further view of Adler et al. (US 20060074289).
Regarding Claim 10, the modified device of Kesten et al. and Shameli et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the position sensor is fitted at a distal end of the cannula and wherein the camera is mounted in a tilted configuration so that the position sensor does not obstruct a field of view of the camera.
Adler et al. teach wherein the position sensor (transducer 32) is fitted at a distal end of the cannula (tube 24) and wherein the camera (imaging assembly 30) is mounted in a tilted configuration so that the position sensor (transducer 32) does not obstruct a field of view of the camera (Fig.2, orientation of the viewing angle while capturing the images).

Regarding Claim 20, the modified device of Kesten et al. and Shameli et al. teach the claimed invention as discussed above concerning claim 11, but does not teach wherein the position sensor is fitted at a distal end of the cannula and wherein the camera is mounted in a tilted configuration so that the position sensor does not obstruct a field of view of the camera.
Adler et al. teach wherein the position sensor (transducer 32) is fitted at a distal end of the cannula (tube 24) and wherein the camera (imaging assembly 30) is mounted in a tilted configuration so that the position sensor (transducer 32) does not obstruct a field of view of the camera (Fig.2, orientation of the viewing angle while capturing the images).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Kesten et al. and Shameli et al. to have wherein the position sensor is fitted at a distal end of the cannula and wherein the camera is mounted in a tilted configuration so that the position sensor does not obstruct a field of view of the camera as taught by Adler et al. in order to .
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6447504			Ben-Haim; Shlomo et al.
US 20050027195		Govari, Assaf
US 20150031977		Gorhan; Holger et al.
US 6063022			Ben-Haim; Shlomo
Ben-Haim (US 6447504) discloses a system for treatment of heart tissue using viability map. Catheter 22 further includes a position sensor 36, fixed in a known position adjacent distal end 34. A reference element (not shown in the figures) including position sensor 62 may be fixed.  (See figure below and summary).

    PNG
    media_image1.png
    416
    869
    media_image1.png
    Greyscale

Govari (US 20050027195) discloses a catheter. Distal end 22 of catheter 20 further comprises a position sensing device 28 that generates signals used to determine the position and orientation of the catheter within the body. Position sensing device 28 is typically adjacent to functional portion 24. There is typically a fixed positional and orientational relationship between position sensing device 28 and portion 24.  (See figures and [0064]).
Gorhan et al. (US 20150031977) disclose a perfusion cannula with integrated sensor. The sensor device is preferably positioned in fixed manner in relation to a (free) distal end of the perfusion cannula in the sensor lumen. The position of the sensor device relative to the patient is thereby specified by the position of the perfusion cannula, in particular the distal end thereof.  (See figures and [0018]-[0021]).
Ben-Haim (US 6063022) discloses an invasive probe apparatus includes a flexible, elongate probe having a distal end for insertion into the patient's body, first and second position sensors in a fixed, known relation to the distal end for generating signals responsive to their respective position coordinates.  (See figures and summary).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795